             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:21-cv-00021-MR-WCM

JESSICA GARRETT                       )
                                      )
                  Plaintiff,          )
v.                                    )                    ORDER
                                      )
EQUIFAX INFORMATION SERVICES, LLC, )
EXPERIAN INFORMATION                  )
SOLUTIONS, INC, TRANS UNION, LLC, and )
PENNSYLVANIA HIGHER                   )
EDUCATION ASSISTANCE AGENCY           )
doing business as Fedloan Servicing   )
                                      )
                  Defendants.         )
                                      )

     This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 24) filed by C. Randolph Emory. The Motion indicates

that Mr. Emory, a member in good standing of the Bar of this Court, is local

counsel for Jessica Garrett and that he seeks the admission of Yaakov Saks,

who the Motion represents as being a member in good standing of the Bar of

the State of New Jersey. It further appears that the requisite admission fee

has been paid.




     Case 1:21-cv-00021-MR-WCM Document 25 Filed 04/01/21 Page 1 of 2
      Accordingly, the Court GRANTS the Motion (Doc. 24) and ADMITS

Yaakov Saks to practice pro hac vice before the Court in this matter while

associated with local counsel.

      Now with the admission of Mr. Saks, the Clerk may show the

representation of Plaintiff by Nakicha Joseph as being terminated, in light of

the previously filed Notice of Substitution of Counsel (Doc. 23).



                                 Signed: April 1, 2021




                                             2

     Case 1:21-cv-00021-MR-WCM Document 25 Filed 04/01/21 Page 2 of 2
